Exhibit 10.9
MUTUAL SETTLEMENT AND RELEASE AGREEMENT
THIS MUTUAL SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is made and
entered into as of this 6th day of May, 2009, by and between CHROMCRAFT
REVINGTON, INC., a Delaware corporation (“Company,” as further defined herein),
and BENJAMIN M. ANDERSON-RAY, a resident of the State of Vermont (“Executive,”
as further defined herein);
W I T N E S S E T H:
WHEREAS, Executive previously served as a director and was employed as the
Chairman of the Board and Chief Executive Officer of Company, as well as served
as a director and employee of Company’s subsidiaries; and
WHEREAS, Company and Executive are parties to an Employment Agreement dated
June 22, 2005 (the “Employment Agreement”); and
WHEREAS, Company and Executive are parties to a certain Mutual Separation and
Release Agreement dated June 12, 2008 (the “Separation Agreement”); and
WHEREAS, Company and Executive desire to enter into this Agreement to
memorialize their mutual understanding and agreement with respect to any and all
matters in dispute between them (including, but not limited to, any and all
matters relating to the Employment Agreement, the Separation Agreement and
otherwise with respect to Executive’s prior employment by the Company
(collectively, the “Prior Events”));
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements and obligations contained herein, the payments contemplated hereby
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Company and Executive hereby agree as follows:
Section 1. Payments; Effective Date. Company agrees to make the following
payments to Executive:

  (a)  
a lump sum payment of $69,583.33, payable within one (1) business day following
the expiration of the Revocation Period (as hereinafter defined) so long as
Executive has not exercised his limited right of revocation as provided in
Section 3 hereof;

  (b)  
a lump sum payment of $15,000 for certain attorneys fees of Executive, payable
within one (1) business day following the expiration of the Revocation Period so
long as Executive has not exercised his limited right of revocation as provided
in Section 3 hereof; and

  (c)  
the sum of $105,417, payable in eleven (11) equal monthly installments of
$9,583.36 each, beginning on May 31, 2009 and on the last day of each month
thereafter until the final installment is paid, but only so long as Executive
has not exercised his limited right of revocation as provided in Section 3
hereof.

The payments described in Sections 1(a) and 1(c) above shall be subject to all
required and/or applicable tax withholdings, and Company shall issue a Form W-2
to Executive for all such payments. Company shall issue Form 1099 to Executive
by reason of the payment described in Section 1(b) above.

 

 



--------------------------------------------------------------------------------



 



This Agreement is effective as to and binding upon Company and Executive on the
date hereof (“Effective Date”), subject to Executive’s limited right of
revocation as provided in Sections 3(a)(ii) and 3(a)(iii) hereof; provided,
however, that the Company shall not be obligated to pay any of the amounts set
forth in this Section 1 if Executive exercises such limited right of revocation.
Section 2. Default. In the event that Company fails or refuses to pay any amount
listed in Section 1 for any reason whatsoever on the day on which such payment
is due to Executive and such amount remains unpaid for two (2) business days,
then (a) any and all unpaid amounts listed in Section 1 shall, without demand,
protest or notice of any kind (all of which Company waives), be immediately due
and payable and bear interest at the rate of twelve percent (12%) per annum
until such unpaid amount(s) is paid to Executive, (b) Executive shall be
released from any and all of his obligations under the Employment Agreement and
Separation Agreement (other than Executive’s covenants relating to intellectual
property and non-disclosure of confidential information, which shall continue in
effect and be binding upon Executive), and (c) Executive shall be entitled to
recover from Company, in any action at law or in equity to collect any such
unpaid amount(s), all reasonable costs, expenses and attorneys’ fees incurred by
him in any such action. The rights and remedies of Executive stated herein are
cumulative and not exclusive of any rights or remedies otherwise available to
Executive.
Section 3. Mutual Release of Claims. As a material inducement to the parties to
enter into this Agreement and in consideration of the mutual releases set forth
herein, Company and Executive provide the releases as set forth in this Section
to the fullest extent permitted by law.
(a) Release of Company by Executive. Executive, for and on behalf of himself and
his spouse, heirs, executors, administrators, representatives, attorneys,
insurers, successors and assigns (hereinafter referred to individually and
collectively in this Section 3(a) as “Executive”), hereby COVENANTS NOT TO SUE
or make any demand or claim against and hereby irrevocably, unconditionally and
forever waives with respect to, releases and discharges Company, its
subsidiaries and affiliates, its and their respective predecessors and
successors, its and their respective former, present and/or future stockholders,
members, owners, partners, principals, directors, officers, employees, managers,
fiduciaries, administrators, insurers, attorneys, assigns, representatives and
agents, and all parties acting by, through or under or in concert with any of
them (collectively, the “Company Released Parties”) for, from and/or relating to
any and all complaints, claims, demands, liabilities, obligations, debts,
charges, damages, causes of actions, rights of actions, suits, proceedings,
promises, agreements and compensation of any nature whatsoever (including, but
not limited to, attorneys’ fees, interest and costs), whether known or unknown,
matured or unmatured, suspected or unsuspected, at law or in equity, or
otherwise, that exist as of, or may have existed prior to, the Effective Date.
Without limiting the generality of the foregoing, Executive understands and
agrees that this release includes and constitutes a complete waiver, discharge
and release by Executive in all capacities (including, but not limited to, as a
stockholder, director, officer, employee, individual or otherwise) of any and
all possible claims, suits and actions against each of the Company Released
Parties based upon, arising out of or in any manner related to Executive’s
employment or separation from employment with Company and any of its
subsidiaries or affiliates; any and all matters arising or learned prior or
subsequent to Executive’s last day of employment with Company; any of the Prior
Events; any claim or defense that Executive could assert against any of the
Company Released Parties relating to any Prior Events or any facts or evidence
learned prior or subsequent to Executive’s last day of employment with Company;
any employee benefits, salary and other compensation from Company and any of its
subsidiaries or affiliates; the Employment Agreement; the Separation Agreement;
the Company’s 2007 Executive Incentive Plan (including the short term incentive
program or opportunities and the long term incentive program or opportunities
under the 2007 Executive Incentive Plan); the Company’s Short Term Executive
Incentive Plan (as amended and restated effective January 1, 2002); the
Company’s Long Term Executive Incentive Plan (as amended and restated

 

2



--------------------------------------------------------------------------------



 



effective January 1, 2002); any plan, policy, program or promise of compensation
or employee benefits from any of the Company Released Parties; any cash bonus
(discretionary or otherwise) from Company and any of its subsidiaries or
affiliates; all claims under the Exec-U-Care program of the Company and all
reimbursements for health insurance premiums relating to continuation coverage
pursuant to COBRA; any award of restricted stock, stock options or other stock-
or equity-based compensation; Executive’s employment with or termination of
employment by Company or any of its subsidiaries or affiliates; wrongful
termination or discharge; breach of contract; breach of good faith or fair
dealing; infliction of emotional distress; discrimination based on age, race,
sex, religion, national origin, disability, veterans status, sexual orientation,
gender identity or any other claim of employment discrimination; claims arising
under the following laws and amendments thereto, if any: the Civil Rights Act of
1866 (42 U.S.C. § 1981), Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, the Federal Rehabilitation Act of 1973, the Family and Medical Leave Act,
the Fair Labor Standards Act, the Older Workers Benefit Protection Act, and the
Employee Retirement Income Security Act of 1974; any other federal or state
employment law; any federal or state wage and hour laws; all other similar
federal, state or local laws, statutes, rules or regulations; and all other tort
or contract claims and other theories of recovery at law, in equity or
otherwise. Notwithstanding the foregoing, this release does not affect, release
or waive (I) any claim or action by Executive for enforcement of this Agreement,
(II) any claim by Executive for indemnification under Company’s By-Laws or
applicable Delaware law, as each may be in effect from time to time, relating to
the indemnification of directors and officers, and (III) any claim by Executive
for coverage under Company’s directors and officers liability insurance policy
as may be in effect from time to time; provided, however, that with respect to
any claim or action under (II) or (III) above, such indemnification and
insurance coverage shall be provided in accordance with the provisions of the
By-Laws, applicable Delaware law and the insurance policy as may be in effect
from time to time and only so long as Executive has satisfied all standards of
conduct, conditions and other requirements necessary for such indemnification
and insurance coverage.
(i) Executive acknowledges that Company has advised Executive to consult with an
attorney of Executive’s own choice prior to signing the release set forth
herein, that Executive has, in fact, engaged an attorney of his own choice, and
that Executive has had ample time and adequate opportunity to discuss thoroughly
all aspects of this release with his attorney.
(ii) Executive acknowledges that Company has advised him that he has a period of
twenty-one (21) days to review and consider the release set forth herein (the
“Review Period”). Executive understands that he may use as much or all of the
Review Period as Executive desires prior to signing this Agreement. Upon
Executive’s signing of this Agreement, the remaining period within the Review
Period shall terminate and expire, and Executive shall have seven (7) days
thereafter to revoke the release set forth herein only with respect to any claim
under the Age Discrimination in Employment Act of 1967, as set forth below.
Executive’s decision to execute this Agreement and the timing thereof have been
done on a knowing and voluntary basis upon the advice of his own attorney and
not through a threat by Company to withdraw or alter the terms of this
Agreement.
(iii) Executive acknowledges that Company has advised him that he may revoke the
release set forth herein within seven (7) days after signing this Agreement (the
“Revocation Period”) only with respect to any claim under the Age Discrimination
in Employment Act of 1967. All other portions and provisions of this Agreement
(including, but not limited to, the release contained herein) are not subject to
revocation or rescission by the Executive following the execution of this
Agreement.

 

3



--------------------------------------------------------------------------------



 



ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE COMPANY AT THE
FOLLOWING ADDRESS NOT LATER THAN THE CLOSE OF BUSINESS ON THE SEVENTH (7TH) DAY
FOLLOWING THE DATE OF EXECUTION OF THIS RELEASE:
Chromcraft Revington, Inc.
Attn: Myron D. Hamas, Vice President-Finance
1330 Win Hentschel Boulevard
West Lafayette, Indiana 47906
(iv) Nothing contained in the release set forth herein shall be construed to
waive or release Executive’s right to file a charge with the U.S. Equal
Employment Opportunity Commission or a similar state or administrative
authority; provided, however, that Executive hereby waives any right to seek or
receive any monetary, equitable or other relief as a result of such charge.
(b) Release of Executive by Company. Company, for and on behalf of itself and
its subsidiaries and affiliates, its and their respective predecessors and
successors and its and their respective former, present and/or future
stockholders, members, owners, partners, principals, directors, officers,
employees, managers, fiduciaries, administrators, insurers, attorneys, assigns,
representatives and agents (hereinafter referred to individually and
collectively in this Section 3(b) as “Company”), hereby COVENANTS NOT TO SUE or
make any demand or claim against and hereby irrevocably, unconditionally and
forever waives with respect to, releases and discharges Executive and his
spouse, heirs, executors, administrators, representatives, attorneys, insurers,
successors and assigns (collectively, the “Executive Released Parties”) for,
from and/or relating to any and all complaints, claims, demands, liabilities,
obligations, debts, charges, damages, causes of actions, rights of actions,
suits, proceedings, promises and agreements of any nature whatsoever (including,
but not limited to, attorneys’ fees, interest and costs), whether known or
unknown, matured or unmatured, suspected or unsuspected, at law or in equity, or
otherwise, that exist as of, or may have existed prior to, the Effective Date.
Without limiting the generality of the foregoing, Company understands and agrees
that this release includes and constitutes a complete waiver, discharge and
release by Company of any and all possible claims, suits and actions against
each of the Executive Released Parties based upon, arising out of or in any
manner related to any and all matters or claims relating to Executive’s
employment or separation from employment with Company and any of its
subsidiaries or affiliates; any and all matters or claims arising or learned
prior or subsequent to Executive’s last day of employment with Company; any of
the Prior Events; any claim or defense that Company could assert against any of
the Executive Released Parties relating to any Prior Events or the performance
of Executive’s duties for or on behalf of Company; or any facts or evidence
learned by Company prior or subsequent to Executive’s last day of employment
with Company. Notwithstanding the foregoing, this release does not affect,
release or waive any claim or action by Company for enforcement of this
Agreement, the Separation Agreement and/or, to the extent in effect, the
Employment Agreement.
Section 4. Status of Separation Agreement and Employment Agreement. Company and
Executive agree that the Separation Agreement and the Employment Agreement shall
each remain in full force and effect in accordance with their respective
provisions as set forth in each such agreement; provided, however, that the
payments provided in Section 1 of this Agreement are in full satisfaction and
discharge of any and all amounts to be paid by Company under the Separation
Agreement (including, but not limited to, the Severance Payment referenced in
Section 6 thereof) and the Employment Agreement; provided further, however, that
in the event of any irreconcilable inconsistency between the terms of this
Agreement and the terms of the Separation Agreement, the terms of this Agreement
shall control.

 

4



--------------------------------------------------------------------------------



 



Section 5. Certain Other Matters.
(a) Compliance with Law. Executive understands and agrees that he has ongoing
responsibilities under and shall comply with the federal securities laws and
other applicable laws and legal requirements, including but not limited to the
Securities Exchange Act of 1934 and the rules and regulations thereunder.
(b) Non-Disparagement. Executive shall not publicly disparage or make or publish
any negative statements or comments about Company and any of the Company
Released Parties of any kind or character whatsoever. No executive officer or
senior manager of Company or any member of Company’s Board of Directors shall
publicly disparage or make or publish any negative statements or comments about
Executive of any kind or character whatsoever. Notwithstanding the foregoing,
this Section 5(b) shall not be in effect or binding in connection with any
statements made as required by applicable law or any statements made in any
suit, action, proceeding, litigation, investigation or discovery (governmental
or otherwise) involving Company, any of the Company Released Parties, Executive
or any of the Executive Released Parties, provided that the party making any
such statement believes in good faith that the statement is true at the time
made.
(c) No Assignment. Executive represents and agrees that he has not made and
shall not make any assignment or other transfer of any interest in any claim,
right, demand or action which he had, has or may have against Company or any of
the Company Released Parties. Company represents and agrees that it has not made
and shall not make any assignment or other transfer of any interest in any
claim, right, demand or action which it had, has or may have against Executive
or any of Executive Released Parties.
Section 6. Miscellaneous.
(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns,
executors, representatives and heirs; provided, however, that neither party may
assign this Agreement without the prior written consent of the other party
except that Company may, with prior notice to, but without the prior consent of
Executive, assign this Agreement to any subsidiary or successor of Company
(whether in connection with any merger, consolidation, share exchange,
combination, change in control, sale of stock, assets or business or similar
transaction involving Company or any of its subsidiaries). In the event of
Executive’s death, any unpaid balance of the payments described in Section 1
shall be paid to Executive’s personal representative or estate in accordance
with the same payment schedule specified in this Agreement.
(b) Waiver; Amendment. Either party hereto may, by a writing signed by the
waiving party, waive the performance by the other party of any of the covenants
or agreements to be performed by such other party under this Agreement. The
waiver by either party hereto of a breach of or noncompliance with any provision
of this Agreement shall not operate or be construed as a continuing waiver or a
waiver of any other or subsequent breach or noncompliance hereunder. The failure
or delay of either party at any time to insist upon the strict performance of
any provision of this Agreement or to enforce its rights or remedies under this
Agreement shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
This Agreement may be amended, modified or supplemented only by a written
agreement executed by Company and Executive.

 

5



--------------------------------------------------------------------------------



 



(c) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation, construction, or
enforcement of this Agreement.
(d) Severability. All provisions of this Agreement are severable from one
another. In case any one or more of the provisions (or any portion thereof)
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.
(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.
(f) Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to any choice of law provisions, principles or rules thereof (whether of the
State of Indiana or any other jurisdiction) that would cause the application of
any laws of any jurisdiction other than the State of Indiana. The parties hereto
hereby agree that all demands, claims, actions, causes of action, suits,
proceedings and litigation between or among the parties relating to this
Agreement, shall be filed, tried and litigated only in a federal or state court
located in the State of Indiana. In connection with the foregoing, the parties
hereto irrevocably consent to the jurisdiction and venue of such court and
expressly waive any claims or defenses of lack of jurisdiction of or proper
venue by such court.
(g) Construction. This Agreement has been negotiated on an arm’s-length basis by
the parties hereto with the advice of their own legal counsel and shall be
deemed to have been drafted by both parties hereto. This Agreement shall be
construed in accordance with the fair meaning of its provisions and its language
shall not be strictly construed against, nor shall ambiguities be resolved
against, any party.
(h) Taxes. All federal, state, local and other taxes (including, but not limited
to, interest, fines and penalties) resulting from, imposed upon by virtue of or
relating to the payments to Executive contemplated by or referenced in this
Agreement shall be paid by Executive, other than payment by Company of its
portion of the employer’s share of any FICA or other employment taxes.
(i) Review and Consultation. Executive hereby acknowledges and agrees that he
(i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such of his own attorneys, accountants and financial and other
advisors as he has deemed appropriate in connection with his execution of this
Agreement, and (iv) has executed this Agreement voluntarily. EXECUTIVE HEREBY
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE,
COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM COMPANY, ANY
DIRECTOR, OFFICER OR EMPLOYEE OF COMPANY OR ANY ATTORNEY, ACCOUNTANT OR ADVISOR
FOR COMPANY.
(j) Recitals. The recitals and “Whereas” clauses contained on page 1 of this
Agreement are expressly incorporated into and made a part of this Agreement.

 

6



--------------------------------------------------------------------------------



 



(k) Non-Admission. Company and Executive hereby agree that this Agreement does
not constitute an admission or evidence of any (i) violation by Company or
Executive of any statute, law, rule or regulation, or (ii) wrongdoing on the
part of Company or Executive.
(l) Attorneys’ Fees. In the event that Company successfully enforces any
provision of this Agreement, the Separation Agreement and/or the Employment
Agreement against Executive, then Company shall be entitled to recover from
Executive, in any action at law or in equity, all reasonable costs, expenses and
attorneys’ fees incurred by it in any such action. Except as otherwise provided
in Section 2 hereof, in the event that Executive successfully enforces any
provision of this Agreement against Company, then Executive shall be entitled to
recover from Company, in any action at law or in equity, all reasonable costs,
expenses and attorneys’ fees incurred by him in any such action.
(m) Entire Agreement. This Agreement, the Separation Agreement and the
Employment Agreement constitute the entire understanding and agreement between
the parties hereto relating to the subject matter hereof and thereof.
* * *
[SIGNATURE PAGE FOLLOWS THIS PAGE]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company and Executive have made, entered into, executed and
delivered this Agreement as of the day and year first above written.

            “Company”

CHROMCRAFT REVINGTON, INC.
      By:   /s/ Myron D. Hamas         Myron D. Hamas        Vice
President-Finance     

            “Executive”
      /s/ Benjamin M. Anderson-Ray       Benjamin M. Anderson-Ray           

 

8